NOT FOR PUBLICATION WITHOUT THE
                   APPROVAL OF THE APPELLATE DIVISION
  This opinion shall not "constitute precedent or be binding upon any court."
   Although it is posted on the internet, this opinion is binding only on the
      parties in the case and its use in other cases is limited. R.1:36-3.



                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-2614-15T3

IN THE MATTER OF THE
APPEAL OF JOHN KOTCHKOWSKI.

_____________________________

           Submitted February 7, 2017 – Decided            June 16, 2017

           Before Judges Fisher and Leone.

           On appeal from Superior Court of New Jersey,
           Law Division, Morris County, Docket No. 15-
           11.

           Thomas Roughneen & Associates, LLC, attorneys
           for appellant John Kotchkowski (Matthew J.
           Werner and Mr. Roughneen, on the briefs).

           Fredric M. Knapp, Morris County Prosecutor,
           attorney for respondent State of New Jersey
           (Paula Jordao, Assistant Prosecutor, on the
           brief).

PER CURIAM

     John Kotchkowski appealed a July 25, 2016 order.               We invited

the Attorney General to participate in the appeal.                Kotchkowski

and the Attorney General have amicably resolved the issue on

appeal, and Kotchkowski has agreed to withdraw his appeal.

     Accordingly, it is hereby ordered that the appeal is dismissed

with prejudice and without costs.